Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Election of Group II (claims 26,28,30,31,32) with traverse has been received.  At to the traversal, note that the common claimed structure between the two groups included (removable) tip and handheld device, and that Hirshmann provides for such.  Hirsh illustrates that such is not novel, and thus the groups do not provide a special technical feature.    

Claims 26,28,30,31,32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 26, what does “same” relate to?  Maybe “tips”, maybe “device”?’
As to claim 31, does “afore described” (lines 3,4,5) is confusing, as such elements were not particularly earlier described.  Is this claim somehow a dependent claim?  Also, “the abutment member”, “the boundary” and “said aperture” all lack antecedent basis.  
As to claim 32, does “afore described” (lines 3,4,5) is confusing, as such elements were not clearly earlier described.  Is this claim somehow a dependent claim?  Also, “the alignment guides”, “abutment member” and “the boundary” all lack antecedent basis.  
As to claim 30, “afore described” (lines 3,4) is confusing, as such elements were not particularly earlier described.  

26,28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al ‘595 in view of Mathus ‘447.
	Schaefer et al 2010/0261595 teach (Para 268; Figure 1b) a container “underneath” an opening 742.  The opening 742 has a boundary that partly corresponds to the cross-sectional shape of the upper edge of the tip.  
	The body that includes the opening is not tagged a “lid”, and does not depict any portion of the tip as being a member.
	As to claims 26,27, it would have been obvious to employ Mathus’s tip on a pipette in Schaefer as Mathus 2015/0086447 teaches that such has sealing connections to the tip holder.  Mathus’s tip has a member.  Also either the body is a lid as it covers the entrance to the container, and thus is as much a lid as that claimed, or in the alternative, it would have been obvious to employ a container with affixed lid hat has the opening because one of ordinary skill would desire to have a waste container volume that securely held all of the waste, as opposed to one that allowed for waste to contact and remain on (internal) permanent parts of Schaefer’s system.

Claims 30,31,32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rainin et al ‘467 in view of Mathus ‘447.
Rainin et al 4,779,467 teaches proving a hand held device (knob 172) and providing a tip 14; and ejecting the tip by rotating the tip with respect to the device.
There is no container, and the specification does a portion of the tip a member.
 	Mathus’s tip has a member.
As to claims 31,32, would have been obvious to place the device tips into a container before ejection as one of ordinary skill is aware that ejection of contaminated tips are more likely to actually reach, and remain in, the container, thus avoiding/reducing contamination within a work area.  Also, it 
As to claims 32,30,it is well known to attach a tip by inserting and twist until the tip is properly sealed.

Claim(s) 30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shillington ‘680.
As to claim 30, Shillington teaches providing a tip 58, providing hand held device 56, attaching the tip to the device be bringing the tip to the threaded part of the device with a slight force, and rotating the tip to initially secure the threads (alignment guides) to join together to provide a best fit.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirschmann et al ‘904 teaches tip secured to a ring employing linear and rotational displacement.  However, Hirshmann lacks a teaching of a disposable container.
Suovaniemi et al 6,324,925 positon (second to last full paragraph, last sentence, col. 1) the u-shaped notch to removes tips in the container.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 3pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Notes relating to non-elected claims (and thus should not be addressed):
As to claim 29, the preamble calls for a “device”; yet the body calls for unconnected list of parts (maybe, system).  Is this claim directed to an actual device, or merely a list of parts that are not connected together? 
As to claim 29, is the “a removable tip” in addition to the tip of claim 1, for a total of at least 2 tips?  If so, why the same tag?
As to claim 3, once the device of claim 1, is “selected” from the list, what remains?  Is claim 3 still limited to only the contents of claim 1 (that just happen to have been taken/removed from one of the 6 different possibilities); or is claim 3 intended to be limited to anyone of the 6 possibilities, where each of the 6 possible would then include the contents of claim 1 (i.e., - - wherein the device is one of a laboratory device … , or a diagnostic device - - ); or is the claim limited to all of those 6 possibilities with 
As to claim 3, how is the device of claim 1 any one of a photometer, spectrometer, sensor, biosensor and diagnostic device?  The specification refers only to a tip/body, but the disclosure does not suggest how the structure of claim 1 may be employed as such.  There are not sensitive elements in the claimed structure, no manner of connection of such elements.  Nether the specification nor drawings suggest how such is carried out.  The references of record do not suggest how such combination amy actually be carried out.  What is Applicant’s intent? 
As to claim 4, what does “such as but not” mean.  Seems as if Applicant presents (“such as”), and then removes (“but not”) it.  
As to claim 4, the claim is internally inconsistent, as some “dispensing and/or … optical measurements” are part of “photometric … sensor tip” (last 2 lines) elements.  
As to claim 4, “such as” is indefinite.
As to claim 9, what does the “inner length” correspond to in any figure?  Also, how can the same alignment guide by “remote from” (claim 8) and “at a distance” from the same end?  Such is not consistent.
As to claim 13, “said rims” lack antecedent basis.  Otherwise, does claim 11 include one of the “said rims” (of claim 13)?
As to claim16, “said alignment member” lacks antecedent basis.
As to claim 16, is the “alignment member” which employs friction the same as claim 1’s “member” (claim 1) that also employs friction to hold the tip?  Where are there 2 different elements that carry the tip via friction?  Is the same structure being claimed twice with different tags?

As to claim 18, “the second part” lacks antecedent basis.	
As to claim 20, “said abutment member” lacks antecedent basis.  Also, “selected” from some plurality?  How are former/passed possibilities part of this device claim?
As to claim 27, “the “container” and “lid” lack antecedent basis.  Is the “a removable tip” in addition to that of claim 25?
As to claim 30, “afore described” (lines 3,4) is confusing, as such element were not clearly earlier described.  Is this claim somehow a dependent claim?  Also, “the alignment guides” lack antecedent basis.  Finally, “best” is indefinite, as parameters for “best” are undefined.
	Claims 1,21 include a misspelling.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861